Exhibit 10.3

 

LOGO [g603679page80.jpg]

CONSULTING AGREEMENT

THIS AGREEMENT (“Agreement”), effective as of September 30, 2013 (the “Effective
Date”), is by and between Harrison Dillon, having a mailing address of
                                         
                                                     (“Consultant”), and
Solazyme, Inc., a Delaware corporation having a principal place of business at
225 Gateway Boulevard, South San Francisco, CA 94080 (the “Company” and together
with “Consultant” may be collectively referred to hereunder as the “Parties”).

WHEREAS, Consultant is in the process of transitioning from being the President
of the Company to being a consultant to the Company; and

WHEREAS, the Company desires to utilize the Consulting Services (as defined
below) of Consultant in order to continue to obtain the benefit, experience and
ability of Consultant; and

WHEREAS, Consultant is willing to render such Consulting Services and to devote
Consultant’s best efforts to the Company upon the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:

1. Scope of Consulting Services; Term.

(a) The Company hereby engages Consultant to advise and assist the Company with
regard to support of general business activities and intellectual property
support, including without limitation, the services set forth in Exhibit A
(collectively, the “Consulting Services”). The Company hereby retains
Consultant, and Consultant hereby agrees, to perform assignments, and engage in
other work at the direction of the Company related to the Consulting Services.
Consultant agrees to perform the Consulting Services on a mutually agreed
schedule and location during the Term (defined in Section 1(c) below).

(b) Consultant shall perform the Consulting Services diligently, timely and
conscientiously, in accordance with the highest professional standards and in
compliance with all applicable laws and regulations. Consultant shall cooperate
with the Company’s personnel and shall not interfere with the conduct of the
Company’s business.

(c) Unless terminated earlier under Section 7, the term of this Agreement
(“Term”) shall commence on the Effective Date and expire on the third
anniversary of the Effective Date.

2. Consulting Compensation.

(a) Consulting Fee. The Company shall pay Consultant a fee of $500 per hour
during the first 24 months of the Term. Consultant shall provide, and the
Company shall pay for, a minimum of 8 hours per month of Consulting Services
during the first 24 months of the Term on mutually convenient dates and times.
The Company shall not pay for, or receive, more than 8 hours per month of
services during the first 24 months of the Term without the prior written mutual
consent of the Company and Consultant. Consultant will also provide a maximum of
8 hours per month of Consulting Services on mutually convenient dates and times
during the final 12 months of the Term in return for the continued vesting of
his equity awards from the Company and shall not receive any other fee for such
services. If the Company and Consultant mutually consent in writing to have
Consultant provide more than 8 hours per month of Consulting Services during any
of the final 12 months of the Term, the Company shall pay Consultant a fee of
$500 per hour for each hour in excess of 8 hours up to the maximum amount
indicated in the Company’s and Consultant’s mutual consent. During the Term,
Consultant shall on a monthly basis submit to the Company an itemized invoice
detailing Consultant’s activities in such month. The Company shall pay the
amount due to Consultant within thirty (30) days of its receipt of such invoice.



--------------------------------------------------------------------------------

(b) Expense Reimbursement. The Company shall also reimburse Consultant for
reasonable expenses for airfare and related kinds of travel expenses (e.g.,
parking), accommodations and food (except for site visits at the Company),
incurred during Consultant’s performance of Consulting Services under this
Agreement. Consultant shall obtain prior written consent (email will suffice)
from the Company prior to any reimbursable travel under this Agreement.
Reimbursement of expenses shall be in accordance with the Company’s written
expense reimbursement policy. Travel time shall not be compensated or included
as part of the Consulting Services. Expenses that exceed $1,000 in the aggregate
during any given month of the Term shall require the Company’s prior approval
(email will suffice). Expenses shall be reimbursed within thirty (30) days of
Consultant’s submission of an invoice setting forth each expense, including the
date, amount and purpose for the expense, together with receipts showing payment
by Consultant. The Company has no obligation to reimburse Consultant for
expenses that are incurred by Consultant that are not properly documented.

3. Independent Contractor Status. Consultant agrees and acknowledges that
Consultant is acting as an independent contractor in performing the Consulting
Services and for all other purposes under this Agreement and that the
relationship between Consultant and the Company shall not constitute an
employer-employee relationship, partnership, joint venture, or agency.
Consultant shall be solely responsible for any and all taxes and any withholding
and other self-employment tax obligation with respect to this Agreement.
Consultant agrees that Consultant is not entitled to any of the benefits
provided by the Company to the Company employees and that the Company shall not
procure, maintain or make payments with respect to any workers’ compensation or
unemployment compensation insurance for or on behalf of Consultant. This
provision does not apply to Company’s agreement to provide health insurance
premium payments according to Section 1b of the Separation and Release
Agreement.

4. Competitive Activities. Consultant agrees that during the Term he shall not
engage in any employment, occupation, consulting or other business activity that
is directly related to, or competitive with, the business in which the Company
is now involved, nor will he engage in any other activities that conflict with
his obligations to the Company. Consultant will inform the CEO of the Company in
writing (email will suffice) of proposed employment, consulting and business
activities of Consultant during the Term, with a reasonable description of his
involvement in such activities, if such consulting and/or business activity is
reasonably related to the Company’s Technology Platform (as defined in Exhibit
A). The CEO or an individual designated by the CEO shall respond within one week
of such notice indicating either (a) that the Company does not believe the
proposed employment, consulting or business activities constitute competitive
activities; or (b) that the Company does believe the proposed employment,
consulting or business activities constitute competitive activities; or (c) that
the Company desires further information about the proposed employment,
consulting or business activities. In the case of (c), a timely response to
provision of further information indicating (a) or (b) shall not be unreasonably
withheld. Lack of response to Consultant’s notice within one week shall be
deemed agreement that the proposed employment, consulting or business activities
do not constitute competitive activities.

5. Ownership of Intellectual Property and Work Product. All work, reports,
writings, ideas, designs, methods, computer software and data recorded in any
form that are created, developed, written, conceived or made by or on behalf of
Consultant (whether solely or jointly with others) in rendering Consulting
Services hereunder, or in the performance of Consultant’s obligations under this
Agreement, or otherwise related to the Company’s Technology Platform
(collectively, “Work Product”) shall be and remain the exclusive property of the
Company. The Company shall own all right, title and interest in and to any and
all inventions, discoveries, know-how and other intellectual property,
including, without limitation, any improvements thereto, that are conceived,
reduced to practice or otherwise made by or on behalf of Consultant (whether
solely or jointly with others) in rendering Consulting Services hereunder, or
the performance of Consultant’s obligations under this Agreement, or otherwise
directly related to the Company’s Technology Platform and any patent, trade
secret or other intellectual property rights with respect thereto (collectively,
“Intellectual Property”). Consultant hereby assigns and transfers to the Company
any and all right, title and interest Consultant may have in and to such
Intellectual Property throughout the world. Consultant shall make full
disclosure to the Company of Work Product. Consultant agrees that Work Product
that is copyrightable subject matter shall be “work made for hire” within the
meaning of the copyright laws of the United States. Consultant shall (i) execute
all documents and perform all acts deemed necessary by the Company to evidence
the Company’s ownership of the Intellectual Property and Work Product, and
(ii) assist the Company in preparing, prosecuting, obtaining, registering,
maintaining, defending and enforcing, at the Company’s expense, at the Company’s
discretion and exclusive control, all patents and any foreign equivalents
thereof, trademarks, copyrights, trade secret rights and other proprietary
rights in and to the Intellectual Property and Work Product in any and all
countries as may be determined by the Company. Consultant shall provide
additional assistance to the Company, as necessary, to protect the Company’s
ownership of the Intellectual Property and Work Product in the event of any
third party claims related to such ownership.

 

2



--------------------------------------------------------------------------------

Consultant hereby appoints the Company as attorney-in-fact for the purpose of
executing such documents in Consultant’s name as may be necessary or desirable
to carry out the purposes of this paragraph. Consultant represents, warrants and
covenants that neither this Agreement nor Consultant’s Consulting Services
hereunder will violate any written agreement, which Consultant has with any
other employer, former employer or any other third party and Consultant will
not, in performing the Consulting Services, disclose, violate, infringe or
misappropriate any patent, intellectual property, trade secrets or other
proprietary information of third parties.

6. Confidential Information. “Confidential Information” subject to this
Agreement is the Company’s information, in written or verbal form, which
comprises or is directly related to technical plans and information,
experimental data, financial information, business strategies, grant
applications, patent applications, specifications, scientific procedures and
techniques, biological material, intellectual property strategies, trade
secrets, general business and commercial information, and other like
information. Consultant will protect the Confidential Information provided to
Consultant by or on behalf of the Company from any use, distribution or
disclosure except as explicitly permitted by the Company. Consultant will use no
less than a high standard of care when protecting Confidential Information and
will use Confidential Information solely for purposes of performing Consulting
Services. Notwithstanding the foregoing, Consultant shall have no obligation to
the Company with respect to the use, or disclosure to others not party to this
Agreement, of such information that: a) prior to disclosure was known to or in
the possession of Consultant as evidenced by its written records; b) is or
becomes publicly known during the Term, other than through a breach of
Consultant’s obligations hereunder; c) is rightfully received from a third party
who is free to disclose to others without breach of any obligation of
non-disclosure; or d) is developed by Consultant independently of any
disclosures made under this Agreement as evidenced by its written records, or e)
is authorized to be released by way of express written authorization by the
Company. In addition Consultant shall be entitled to disclose Confidential
Information to the extent such disclosure is required by applicable law,
regulation or bona fide legal process to be disclosed; provided, however, that
(i) Consultant takes all reasonable steps to restrict and maintain the
confidentiality of such disclosure and provides reasonable prior written notice
to the Company of the requirement to disclose such information along with the
specific disclosure(s) proposed to satisfy such law(s), regulation(s) or legal
process(es), and (ii) Confidential Information disclosed pursuant to this
Section 6 shall otherwise remain Confidential Information for the purposes of
this Agreement. The obligations set forth in this Section 6 with respect to
Confidential Information shall continue in full force and effect for a period of
two (2) years after the date of termination or expiration of this Agreement.
Thereafter, Consultant’s obligations under this Section 6 shall survive and
continue in effect with respect to Confidential Information that is a trade
secret under applicable law. Consultant shall be free to disclose to others that
he is providing, or has provided, Consulting Services.

7. Termination.

(a) This Agreement may be terminated earlier by the Company immediately on
written notice to Consultant:

(i) if Consultant is in breach of his obligations under Section 4 of this
Agreement;

(ii) if Consultant is in material breach of this Agreement;

(iii) if Consultant is in material breach of the Separation and Release
Agreement with the Company dated on or about the date hereof; and/or

(iv) if Consultant is in material breach of the Employee Proprietary Information
and Inventions Agreement with the Company dated October 11, 2004.

(b) In the event of termination pursuant to this Section 7 or expiration of this
Agreement, Consultant shall be entitled to receive any consulting fee and
expense reimbursement due and payable under this Agreement but not yet paid as
of the effective date of termination or expiration and shall be entitled to all
RSUs vested through the termination or expiration of this Agreement and to
exercise all stock options vested through the termination or expiration of this
Agreement within three months of such termination or expiration. Such payments
shall constitute full and complete settlement of any and all claims of
Consultant of every description against the Company. Upon termination or
expiration of this Agreement, Consultant shall immediately deliver to the
Company all Confidential Information, Work Product and other property of the
Company.

(c) Consultant may terminate this Agreement on 45 days notice to the Company.

 

3



--------------------------------------------------------------------------------

8. Remedies. All remedies, either under this Agreement or by law or otherwise
afforded, will be cumulative and not alternative.

9. Governing Law and Disputes. This Agreement shall be governed by and construed
under the laws of California without reference to its principles of choice of
law.

10. Entire Agreement; Modifications. This Agreement sets forth and constitutes
the entire agreement and understanding between the parties with respect to the
subject matter hereof and all prior agreements, understandings, promises and
representations, whether written or oral, with respect thereto are superseded
hereby. No amendment, modification, release or discharge hereof shall be binding
upon the parties unless in writing and duly executed by authorized
representatives of both Parties.

11. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, (a) such provision
shall be fully severable, (b) this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never compromised a part
hereof, and (c) the remaining provisions of this Agreement shall remain in full
force and effect.

12. Non-Solicitation. During the Term and for a period of one (1) year after the
termination or expiration of this Agreement, Consultant shall not directly or
indirectly (i) divert or attempt to divert from the Company (or any affiliate)
any business of any kind in which it is engaged, including, without limitation,
the solicitation of or interference with any of its suppliers or customers or
(ii) solicit, induce, recruit or encourage any person employed by the Company to
leave his or her employment.

13. Survival. The respective rights and obligations of the parties set forth in
Sections 5, 6, 7, 8, 9, 12 and 13 of this Agreement shall survive the
termination or expiration of this Agreement.

14. Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original and all of which shall together be
deemed to constitute one agreement.

IN WITNESS WHEREOF, the Parties have signed this Agreement or have caused this
Agreement to be executed by themselves or their duly authorized representatives
effective as of the Effective Date.

 

  SOLAZYME, INC.    HARRISON DILLON  

By: /s/ Jonathan Wolfson

   /s/ Harrison Dillon  

Name: Jonathan Wolfson

    

Title: CEO

  

 

4